 1
 2
 3
 4
 5                                                                   ~ 26 2018
 6
                                                                      ~TRICT~



 g                                ITNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            ~ Case No. 8:18-cr-00227-JLS
12                          Plaintiff,                     ORDER OF DETENTION AFTER
                                                           HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C. § 3143(a)]
14
     SIEDEN TUTU CHOHOLLO-MOCHIWA,;
15
16                          Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violarions
20   ofthe terms and conditions of supervision; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and
25          convincing evidence that defendant is not likely to flee if released under 18 U.S.C. §
26          3142(b) or (c). This finding is based on:
27          nature ofcurrent allegations including eleven (11)failures to appear for drug testing. multiple

28          positive drug tests, lack ofviable sureties, prior criminal history including probation violations
  1         and
 2     B. (X) The defendant has not met defendant's burden of establishing by clear and
 3          convincing evidence that defendant is not likely to pose a danger to the safety of any
 4          other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
 5          finding is based on:
 6          nature ofcurrent allegations including eleven (111failures to appear or drug testing multiple

 7          positive drug tests. lack of'viable sureties, brior criminal history including z~robation violations

 8
 9        IT THEREFORE IS ORDERED that the defendant be detained pending further

10 revocation proceedings.
11
12 Dated:      /~Ol/~111~t/ 2~ ZO/~
13
14
                                                                ~HN D. EARLY
15                                                              nited States Magistrate Judge
16
17
18
19
20
21
22
23
f►~!
25
26
27
